Citation Nr: 0528367	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  03-25 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1962 to May 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, that denied the above claim.

In August 2005, the veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  


FINDING OF FACT

A right knee disability did not have its onset during active 
service or result from disease or injury in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
right knee disability have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2005); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in April 2004.  The veteran was told of 
the requirements to successfully establish service 
connection, advised of his and VA's respective duties, and 
asked to submit information and/or evidence pertaining to the 
claim to the RO.  The content of this letter complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The Court in Pelegrini held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Any defect 
with respect to the timing of the notice in this case was 
nonprejudicial.  There is no indication that the outcome of 
the case has been affected, as the evidence received 
following the April 2004 notice letter was subsequently 
considered by the RO in a May 2005 supplemental statement of 
the case.  Accordingly, there is no indication that the 
outcome of the case would have been different had the veteran 
received pre-adjudicatory notice.  The veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 220 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  All identified, pertinent evidence, including the 
veteran's service medical records, post-



service VA treatment records and private medical records, has 
been obtained and associated with the claims file.  There is 
no indication of any relevant records that the RO failed to 
obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005).  The veteran underwent VA 
examinations in July 2002 and July 2003.  

The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
veteran's claim on the merits.


II.  Legal analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1131, 1137 (West 
2002); 38 C.F.R. § 3.303(a) (2005).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

In addition, service connection for arthritis may be 
established based upon a legal "presumption" by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. §§  1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005). 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
right knee disability.  

The service medical records show that in April 1963, the 
veteran fell out of a jeep and sustained a contusion of the 
right tibia and left foot and had an abrasion below the right 
knee.  X-ray of the right proximal tibia was negative.  In 
May 1964, he twisted his right knee; it was noted that the 
injury was to the popliteal fossa and not to the knee proper.  
Physical findings were reported as "none."  His separation 
examination in March 1965 reported his physical condition, 
including lower extremities, as normal.  The veteran denied a 
history of a trick or locked knee.

Post-service treatment records show that the veteran 
underwent a right knee arthroscopy in March 1980 after having 
discomfort with his knee for several months.  The veteran 
stated that the onset of his discomfort was the previous 
summer and thought it started after a lot of tennis playing.  
Discharge diagnosis was tear, medial cartilage, right knee.  
The veteran received treatment from a VA facility and in 
December 2002, he complained of having more knee problems.  

Letters from Dr. Mark R. Matthes, the veteran's private 
physician, dated May 2002, November 2003, and March 2005 
stated that the veteran continued to have problems with his 
right knee following a jeep accident in service, which 
culminated in surgery around 1977.  This surgery was assumed 
to be a meniscectomy.  He continued to have some problems, 
which required arthroscopic surgery a few years later.  In 
May 2002 and November 2003, he stated that based upon the 
history provided by the veteran of only a single injury to 
the knee, he thought it was "entirely possible" that the 
problems in the veteran's knee were directly related to the 
accident that occurred while he in service.  

In the March 2005 letter, Dr. Matthes stated that he had 
reviewed the veteran's military records, that there was 
nothing there that described a torn meniscus specifically, 
and the MRI did not exists in 1963.  He said that it was 
primarily by the history that the veteran had provided that 
the assumption was that the meniscus was initially torn at 
the time of the jeep accident in 1963 or the sport injury in 
1964.  He indicated that the veteran had given a history of 
no other injury to his knee other than these two incidents.  
Dr. Mathes further stated that it was "entirely possible" 
for a torn meniscus to occur without swelling and that it was 
"also possible" that a torn meniscus may exist residing in 
a reduced position and then displacing at a later time.  

In a July 2002 VA examination, the veteran reported constant 
pain for the past 40 years since his inservice injury.  The 
claims file was not available for review.  The veteran 
reported that he underwent knee surgery in 1974 or 1975 and 
again about a year later.  The first surgery was a 
meniscectomy and the second was an arthroscopy.  The veteran 
was diagnosed as having post operative status, right medial 
meniscectomy, with chronic pain and painful range of motion 
as described, moderate impact on functional ability.  In a 
September 2002 addendum, the VA examiner opined after 
reviewing the claims file that the veteran's current right 
knee condition was as likely as not related to the injury he 
described as being thrown from a jeep and striking his knee 
in service.    

In December 2002, the same VA examiner reviewed the claims 
file and his July 2002 examination and reported that his 
previous opinion was erroneous.  He stated that the injury in 
service was a contusion to the right tibia and did not 
involve the knee joint itself and the veteran did not develop 
severe symptoms and seek medical treatment until 
approximately 16 years after the injury in service.  His 
symptoms developed after "a lot of tennis playing".  The 
damage to the posterior horn as described in the meniscectomy 
in March 1980 was most consistent with an acute injury such 
as those associated with repeated pounding and twisting 
action with tennis playing.  The examiner concluded that the 
current right knee injury was more likely than not related to 
tennis playing and less likely than not related to the 
inservice contusion.  

The veteran was afforded another VA examination in July 2003.  
He reported that following his inservice accident, his knee 
remained painful, and the pain increased with strenuous 
activities.  At the time of the injury, he did not have any 
swelling or locking of the knee.  The examiner noted that the 
veteran did not seek any medical attention for his right knee 
until 1980.  At the time of the examination, the veteran had 
chronic pain with his knee at rest or with activity.  An x-
ray of the right knee was taken and the veteran was diagnosed 
as having moderate degenerative joint disease of the right 
knee.  The examiner reviewed the evidence and stated that the 
evidence showed that the veteran's current knee condition was 
most likely not related to service.  

In summary, the service medical records show injuries, both 
of which did not specifically involve the veteran's right 
knee joint.  There was normal clinical evaluation of the 
lower extremities on separation examination in March 1965, 
with the veteran denying any knee problems at that time.  The 
first post-service evidence of a right knee disorder is dated 
in 1980, approximately 15 years following his separation from 
service.  The veteran has stated that he had knee symptoms 
from 1963 to 1980; however, this period without treatment is 
evidence that there was not continuity of symptomatology, and 
it weighs against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  

Dr. Mathes has stated that it is "entirely possible" that 
the veteran's right knee disorder was directly related to the 
in-service injuries, that it was "entirely possible" for a 
torn meniscus to occur without swelling, and that it was 
"also possible" that a torn meniscus may exist residing in 
a reduced position and then displacing at a later time.  
First, the phrasing of the opinion is inconclusive and 
speculative.  Service connection may not be based on resort 
to pure speculation or even remote possibility.  See 38 
C.F.R. § 3.102 (2005).  Second, although Dr. Mathes reviewed 
the veteran's service medical records, there is no indication 
that he reviewed the complete claims folder, including the 
post-service treatment records dated in 1980 showing the 
veteran's reported history of knee pain since the previous 
summer after tennis playing.  Dr. Mathes has specifically 
stated that his opinion is based upon the history provided by 
the veteran of only a single injury to the knee during 
service.  Accordingly, his findings are not persuasive in 
light of the evidence of record.  Relevant judicial precedent 
provides that the Board is not bound by such conclusions in 
certain situations.  See Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995).

On the other hand, two VA examiners provided definitive 
opinions that the veteran's current right knee disability was 
not related to active service.  Both examiners concluded that 
the evidence showed that the veteran's current right knee 
disability was related to his playing tennis and not service.  
The opinions were based upon review of the claims file and 
supported by detailed rationale, and are found to be 
persuasive.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  In short, the probative medical evidence of record 
establishes that the veteran's current right knee disability 
is not related to his active service.

Furthermore, the evidence does not show that the veteran was 
diagnosed with arthritis of the right knee within one year 
following his separation from service.  Degenerative changes 
were not demonstrated until 2002.  As such, service 
connection on a presumptive basis is not warranted.  See 
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

The veteran as a layperson has not been shown to be capable 
of making medical conclusions; thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  The Board notes that while the veteran 
is competent to report symptoms, he does not have medical 
expertise.  Therefore, he cannot provide a competent opinion 
regarding diagnosis and causation.  Neither the Board nor the 
veteran is competent to supplement the record with 
unsubstantiated medical conclusions. Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  

Consequently, the Board must find that the preponderance of 
evidence is against the claim for service connection for a 
right knee disorder.  The benefit-of-the-doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a right knee disability is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


